NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     28-DEC-2020
                                                     07:45 AM
                                                     Dkt. 50 SO
                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

                  STATE OF HAWAI#I, Plaintiff-Appellee,
                                    v.
                   PAUL H. STERN, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                    NORTH AND SOUTH KONA DIVISION
                      (CASE NO. 3DTC-19-053119)


                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

             Defendant-Appellant Paul H. Stern (Stern) appeals from
the Judgment and Notice of Entry of Judgment (Judgment), entered
by the District Court of the Third Circuit (District Court)1 on
September 5, 2019. After a bench trial, the District Court
convicted Stern of Driving Without a License (DWOL), in violation
of Hawaii Revised Statutes (HRS) § 286-102(b) (Supp. 2018).2


     1
         The Honorable Margaret K. Masunaga presided.
     2
         HRS § 286-102 provides, in relevant part:

             (b) A person operating the following category or
             combination of categories of motor vehicles shall be
             examined as provided in section 286-108 and duly licensed
             by the examiner of drivers:
                   (1)   Mopeds;
                   (2)   Motorcycles, except for autocycles as
                         described in paragraph (2) of the definition
                         of "motorcycle" in section 286-2, and motor
                                                                  (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          On appeal, Stern argues (1) the District Court failed
to obtain a valid waiver of his constitutional right to testify
as required by Tachibana v. State, 79 Hawai#i 226, 900 P.2d 1293
(1995), and (2) there was insufficient evidence to convict him.
Upon careful review of the record and the briefs submitted by the
parties and having given due consideration to the arguments
advanced and the issues raised by the parties, we vacate Stern's
conviction and remand for a new trial.
          (1) Stern argues that the District Court did not
obtain a valid waiver of his right to testify as required by
Tachibana because, inter alia, it did not conduct an ultimate
colloquy after the state presented its case and before Stern
waived his right to testify. We agree.
          "The validity of a defendant's waiver of constitutional
rights in a criminal case is a question of law under the state
and federal constitutions, which we review under the right/wrong
standard." State v. Martin, 146 Hawai#i 365, 377, 463 P.3d 1022,
1034 (2020), as corrected (Apr. 23, 2020) reconsideration denied,
No. SCWC-XX-XXXXXXX, 2020 WL 2538923 (May 19, 2020) (citation
omitted). Moreover,
           A defendant's right to testify is violated when the colloquy
           does not establish an objective basis for finding that the
           defendant knowingly, intelligently, and voluntarily gave up
           their right to testify. Courts look to the totality of the
           facts and circumstances to determine whether a waiver of the
           right to testify was voluntarily and intelligently made.

Id. at 379, 463 P.3d at 1036 (citations, quotation marks and
brackets omitted).



     2
      (...continued)
                       scooters;
                 (3)   Passenger cars of any gross vehicle weight
                       rating, buses designed to transport fifteen
                       or fewer occupants, trucks and vans having a
                       gross vehicle weight rating of eighteen
                       thousand pounds or less, and autocycles as
                       described in paragraph (2) of the definition
                       of "motorcycle" in section 286-2; and
                 (4)   All of the motor vehicles in category (3) and
                       any vehicle that is not a commercial motor
                       vehicle.

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Here, after the State presented its witnesses, the
District Court accepted Stern's waiver of his right to testify
without a proper colloquy with Stern as to all of the principles
regarding his right to testify and right not to testify as
required by Tachibana. See Martin, 146 Hawai#i at 378, 463 P.3d
at 1035; Tachibana, 79 Hawai#i at 236 n.7, 900 P.2d at 1303 n.7.
Specifically, after the State presented its case, the following
exchange occurred:
                THE COURT: . . . So, Mr. Stern, as I mentioned at
          the beginning of the trial that, . . . I had to do the
          . . . advisement of rights which we call the . . .
          "Tachibana colloquy."
                THE DEFENDANT:   Mmm-hmm.

                THE COURT:   And so I'm going to have to ask you the
          same questions.

                So earlier I had said it's your personal right to
          testify or not testify, remain silent, and if you have
          not testified at the end of the trial after the State
          rests and all evidence other than . . . your testimony is
          received I have to question you . . . again . . .
          relating to whether you want to . . . testify or not
          testify.

                So, Mr. Stern, have you decided whether you want to
          testify or not testify?

                THE DEFENDANT:   No.

                THE COURT: Or do you wanna take a recess and talk
          to your attorney Mr. Sylva regarding . . . your decision
          or before you make a decision?
                (The defendant and his counsel held a discussion
          off the record.)
                [DEFENSE COUNSEL]: And, Your Honor, I believe,
          . . . Mr. Stern is ready to proceed with, uh, answering
          the Court's question. Stand up for the judge.
                THE DEFENDANT:   Okay, . . .
                THE COURT:   Okay.

                THE DEFENDANT:   I am not gonna testify.
                THE COURT:   Pardon?

                THE DEFENDANT:   I will not testify.
                THE COURT:   You will not be testifying?

                THE DEFENDANT:   Yes, ma'am.   Or, yes, Your Honor.


                                       3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                  THE COURT: Okay. So the Court finds defendant
            knowingly, voluntarily, intelligently waived his right to
            testify and will not testify and will remain silent, and
            the Court will not hold his silence against him.

          The State contends the District Court's pretrial
colloquy satisfied Tachibana. However, in the pretrial colloquy,
the District Court stated at the end that "later on I'm gonna ask
you these same questions[,]" but the ultimate colloquy did not
ask the same, pertinent questions or involve a true colloquy.
Given the circumstances of this case, we cannot say that the
pretrial colloquy established that Stern thereafter knowingly,
intelligently, and voluntarily waived his right to testify. See
State v. Eduwensuyi, 141 Hawai#i 328, 335, 409 P.3d 732, 739
(2018) (holding that the pretrial advisement in that case did not
serve as a substitute for deficiencies in the ultimate colloquy);
State v. Preza Haynes, No. CAAP-XX-XXXXXXX, 2019 WL 4751539, at
*2-4, 145 Hawai#i 145, 449 P.3d 746 (App. Sept. 30, 2019) (SDO).
Also, although the State argues that Stern conferred with his
counsel, "a court may not rely upon an off-the-record discussion
between counsel and a defendant to establish a valid waiver of a
constitutional right[.]" Eduwensuyi, 141 Hawai#i at 336, 409
P.3d at 740.
          Accordingly, we conclude the District Court did not
obtain a valid waiver from Stern of his right to testify.3 We
further conclude that the District Court's error was not harmless
beyond a reasonable doubt. See Tachibana, 79 Hawai#i at 240, 900
P.2d at 1307 ("Once a violation of the constitutional right to
testify is established, the conviction must be vacated unless the
State can prove that the violation was harmless beyond a
reasonable doubt"); State v. Hoang, 94 Hawai#i 271, 279, 12 P.3d
371, 379 (App. 2000) ("In general, it is inherently difficult, if
not impossible, to divine what effect a violation of the




      3
         In light of our conclusion, we need not address Stern's other claims
that the District Court violated Tachibana.

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


defendant's constitutional right to testify had on the outcome of
any particular case"). We therefore vacate Stern's DWOL
conviction.
          (2) Stern argues there was insufficient evidence to
support his conviction because the State did not prove that the
vehicle he was operating on the date of the incident was a moped,
as defined in HRS § 286-2 (2007).4 At trial, the citing officer
testified several times that Stern was operating a "moped."
Stern did not object to, or move to preclude, the officer's
testimony as to the type of vehicle that Stern operated. The
District Court was thus entitled to consider the officer's
testimony that the vehicle Stern operated was a moped. See State
v. Samuel, 74 Haw. 141, 147, 838 P.2d 1374, 1378 (1992) ("The
general rule is that evidence to which no objection has been made
may properly be considered by the trier of fact and its admission
will not constitute grounds for reversal.") (citation omitted).
On this record, and viewing the evidence in the strongest light
for the prosecution, see State v. Kalaola, 124 Hawai#i 43, 49,
237 P.3d 1109, 1115 (2010), there was substantial evidence that
Stern was operating a moped. We therefore reject Stern's
contention that there was insufficient evidence to support his
conviction.




     4
         HRS § 286-2 provides:

            "Moped" means a device upon which a person may ride which
            has two or three wheels in contact with the ground, a
            motor having a maximum power output capability measured
            at the motor output shaft, in accordance with the Society
            of Automotive Engineers standards, of two horsepower (one
            thousand four hundred ninety-two watts) or less and, if
            it is a combustion engine, a maximum piston or rotor
            displacement of 3.05 cubic inches (fifty cubic
            centimeters) and which will propel the moped, unassisted,
            on a level surface at a maximum speed no greater than
            thirty miles per hour; and a direct or automatic power
            drive system which requires no clutch or gear shift
            operation by the moped driver after the drive system is
            engaged with the power unit.


                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the Judgment
entered by the District Court on September 5, 2019, is vacated,
and the case is remanded to the District Court for a new trial.
          DATED: Honolulu, Hawai#i, December 28, 2020.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Phyllis J. Hironaka,
Deputy Public Defender,               /s/ Katherine G. Leonard
for Defendant-Appellant.              Associate Judge

Stephen L. Frye,                      /s/ Clyde J. Wadsworth
Deputy Prosecuting Attorney,          Associate Judge
for Plaintiff-Appellee.




                                  6